Citation Nr: 1000053	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-35 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's spouse


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The Veteran provided testimony at an October 2009 hearing 
before the undersigned.  A transcript of the proceeding is 
associated with the claims folder.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD 
has been manifested by symptoms including depression, 
suicidal ideation, sleep disturbance, intrusive thoughts, 
nightmares, obsessional and ritualistic behavior, and 
impaired impulse control, with isolative tendencies and poor 
family relationships.  There is no showing of total 
occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for PTSD 
have been met.  38 U.S.C.A. § 1155, 5103, 5103a, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic 
Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
VA outpatient treatment records, VA examinations, and a 
hearing transcript.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).  

In a claim for increase, the VCAA requires only generic 
notice as to the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 
(Fed. Cir. Sept. 4, 2009).  

Here, the Veteran was sent a letter in July 2005 that 
provided information as to what evidence was required to 
substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, a subsequent March 2006 letter informed 
the Veteran of what type of information and evidence was 
needed to establish a disability rating and effective date.  
The claim was thereafter readjudicated, curing the timing 
defect.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006)  
Accordingly, no further development is required with respect 
to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record, 
including testimony provided at an October 2009 hearing 
before the undersigned.  The Board has carefully reviewed 
such statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Veteran maintains that he is entitled to a disability 
rating in excess of 50 percent for his service-connected 
PTSD.  Disability evaluations are determined by the 
application of a schedule of ratings, which are based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently rated as 50 percent disabling 
under 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411.  Under that code, a 50 
percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name. Id. 

Also of relevance in evaluating psychiatric disabilities is 
the Global Assessment of Functioning (GAF) scale, which 
reflects the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).

Evidence relevant to the current level of severity of the 
Veteran's PTSD includes post-service VA outpatient treatment 
records from February 2005 to March 2007, VA psychiatric 
examinations dated in July 2005 and July 2007, an August 2006 
statement from the Veteran's spouse, a November 2006 
statement from the Veteran, and an October 2009 hearing 
transcript. 

VA outpatient treatment records dated in February 2005 to 
April 2005 demonstrate that the Veteran sought treatment for 
his service-connected PTSD.  In a March 2005 note, the 
examiner noted that while the Veteran was still experiencing 
depression, specifically, due to his marriage, he was coping 
somewhat better, as well as sleeping more.  The Veteran 
appeared to be casually dressed, engaged, and calm.  The 
Veteran made fair to good eye contact.  In an April 2005 
note, the Veteran was noted to be appropriately dressed, 
engaged, and made good eye contact; however, his mood was 
depressed, his affect constricted, and he experienced 
flashbacks, as well as intrusive thoughts.  

The July 2005 VA examination revealed complaints of 
nightmares, intrusive thoughts, flashbacks, isolative 
behavior, anxiety, poor sleep, and feelings of alienation.  
He also cited concentration difficulties, depression and 
anger management problems.  At the time of examination, the 
Veteran reported that he  maintained employment for the past 
17 years as a an equipment supervisor for the city of Fresno.  
However, he indicated that he had a heart attack in the past 
year, thus has not been working due to his necessary physical 
recuperation.  

Objectively, the Veteran's thought processes and content were 
within normal limits, with no delusions or hallucinations.  
His behavior was appropriate.  He denied suicidal thought, 
with no current plan or intent.  He denied homicidal 
ideation.  He was able to maintain personal hygiene and carry 
out the activities of daily living.  He was fully oriented.  
Speech was within normal limits.  A GAF of 52-55 was 
assigned.  

In an August 2005 VA outpatient treatment note, the Veteran 
reported that he had been sleeping more; however, he still 
experienced flashbacks and difficulty with his family 
relationships.  In a December 2005 note, the Veteran was 
appropriately dressed and cooperative, but was also agitated 
and depressed.  His speech was coherent and relevant.  In a 
March 2006 note, the Veteran stated that he felt more 
depressed due to his stress from work; however, he denied 
suicidal ideation or plans.  He was alert and fully oriented.  
In a May 2006 note, the Veteran denied suicidal and homicidal 
ideation.  In a June 2006 note, the Veteran was appropriately 
dressed, coherent, somewhat depressed, and agitated.  He was 
cooperative.  The Veteran denied suicidal and homicidal 
ideation.  In an August 2006 note, the Veteran's mood has 
improved.  He was well-groomed and dressed appropriately, as 
well as friendly and cooperative.  He denied suicidal and 
homicidal ideation.  

In an August 2006 letter submitted by the Veteran's spouse, 
she indicated that she has known the Veteran since 1974, and 
while she has witnessed his stages of depression, she reports 
that the Veteran seems to have entered a dark mood that she 
had never witnessed until now.  The Veteran's spouse further 
reported that the Veteran would sit in front of his computer 
all day and laughed while looking at gruesome photos of 
people who have been mutilated or tortured.  

In a November 2006 statement submitted by the Veteran, he 
indicated that he has not been working since September 2006.  
The Veteran further indicated that he had been employed for 
the past 17 years, but was currently on a ten-month 
disability leave.     

In a November 2006 VA outpatient psychiatric treatment note, 
the physician indicated that the Veteran was currently able 
to return to work.  

In a March 2007 VA outpatient treatment note, the Veteran 
reported feeling irritable, impatient, angry, and restless.  
He endorsed poor sleep as well and noted several stressful 
situations at home between himself, his wife and his 
daughter.  The Veteran was appropriately dressed, engaged, 
and cooperative.  

In July 2007, the Veteran underwent a second VA psychiatric 
examination.  At the time, he reported that he was 
experiencing an increased lack of interest, feelings of 
depression and guilt, and a decreased appetite.  The Veteran 
reported that he has suicidal ideation once a month, but 
without any specific plans or intent.  The Veteran further 
reported that he has never attempted suicide.  He reported 
experiencing nightmares two to three times per week, causing 
insomnia.  He stated that he experiences flashbacks three 
times per week, as well as hypervigilance with excessive 
startled response.  He further reported anger management 
problems on a daily basis; specifically, he would often throw 
and break things at home, as well as in the workplace.  He 
also reported avoidance behavior, specifically he avoided 
"strangers and Orientals."  He further indicated that he 
had a poor relationship with his children and wife, stating 
that he currently lived separately from his wife.  He stated 
that he spent much of his time in his bedroom with his 
weapons nearby, monitoring his five cameras working on the 
exterior of his house.  The Veteran further stated that the 
doors and windows of his house were usually double bolted.  
Regarding his employment, the Veteran stated that he has 
spent the past nine months at home, recuperating from a neck 
and shoulder injury.  

On mental status examination, the Veteran wore jeans with 
paint spots and a green tee-shirt.  The Veteran maintained 
minimal personal hygiene, specifically, he bathes, however, 
he bypasses food and does not cook at all.  He was submissive 
and quiet and showed psychomotor retardation, along with some 
agitation.  The Veteran spoke softly and in a controlled 
fashion.  He exhibited decreased reaction time, as well as 
depressed facies.  The Veteran had suicidal ideation, 
approximately once per month, however, with no intent or 
suicidal attempts.  The Veteran did not show any overt 
psychosis.  He had some vague paranoid feelings and excessive 
hypervigilent behavior.  He also showed some obsessive and 
ritualistic behavior, with respect to monitoring the cameras 
outside his house.  He also endorsed occasional auditory 
hallucinations, especially with lack of sleep.  He 
experienced nightmares and marginal short term memory loss.  
A GAF of 45 was assigned.  Upon review of the Veteran's 
claims file, the examiner indicated that the effects of the 
Veteran's PTSD and coexisting major depression on his 
occupational and social functioning show that the Veteran's 
symptoms result in deficiencies in most of the following 
areas, including, work, school, family, judgment, thinking, 
and mood. 

In an October 2009 hearing before the Board, the Veteran 
testified that he experienced problems with rage and anger on 
a daily basis.  He further indicated that he performed 
rituals on daily basis, including checking the locks on his 
home at all times, referring to his home as a "fortress."  
Finally, the Veteran indicated that he had isolative behavior 
patterns, specifically, he prefers to be alone without any 
communication. 

Based on these findings, the Board finds that the Veteran's 
PTSD does more closely approximate the criteria for the next 
higher 70 evaluation.  Specifically, there is evidence of 
such symptoms as obsessional rituals which interfere with 
routine activities, such as constantly checking locks and 
monitoring the five exterior cameras on his house; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; and 
impaired impulse control (such as unprovoked irritability 
with periods of violence, as demonstrated by his conflicts in 
the workplace).  There were also some hygiene issues, as the 
Veteran presented for his July 2007 VA examination wearing 
paint-splattered jeans.  Further, he has reported occasional 
recurrent suicidal ideation.  All of these factors 
demonstrate a disability picture commensurate with the next-
higher 70 percent evaluation throughout the rating period on 
appeal.  Moreover, the VA examiner in July 2007 concluded 
that the Veteran had deficiencies in most areas.  Again, the 
Veteran has poor relationships with his family members, 
including his children and wife.  The evidence of record 
demonstrates that he currently lives separately from his 
wife, and engages in isolative behavior, as he testified that 
he prefers to be alone without any communication.  Further, 
as indicated above, the Board notes that a GAF score  of 41 
to 50 is defined as denoting serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  In 
this regard, a score of 45 was indicated upon VA examination 
in July 2007, additionally supporting an increased rating 
here.

While a 70 percent evaluation is warranted for the Veteran's 
PTSD, at no time is the next-higher 100 percent rating 
justified.  The Board acknowledges the Veteran's occasional 
auditory hallucinations, but these do not appear to represent 
a significant component of his overall disability picture.  
Moreover, he has consistently been oriented and has shown no 
severe memory deficit or inability to perform activities of 
daily living as a result of his PTSD.  Moreover, as he has 
never attempted suicide or formed a clear plan, his 
occasional suicidal ideation does not render him a persistent 
danger to himself.  There is also no showing that he is a 
persistent danger to others, despite his anger control 
issues.  Additionally, while some impulse impairment and 
obsessive behavior is demonstrated, there is no grossly 
inappropriate behavior such as to justify a 100 percent 
rating.  Finally, his GAF scores, while reflecting 
significant problems, do not indicate total occupational or 
social impairment.  Thus, overall, his disability picture 
most nearly approximates a 70 percent rating, but no higher, 
throughout the appeal period.

Extraschedular considerations

In the November 2006 statement, the Veteran has reported that 
he stopped working since September 2006 due to his medical 
problems and the demands of his position.  As such, the Board 
must adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See Barringer v. Peake, 
22 Vet. App. 242 (2008).  

The record does not establish that the rating criteria are 
inadequate for rating the Veteran's service-connected PTSD, 
which is productive of occupational and social impairment 
with deficiencies in most areas or an inability to establish 
and maintain effective relationships.  The extent of that 
interference, however, is appropriately and adequate 
addressed by the 70 percent rating under the rating schedule.  
Furthermore, during the July 2005 VA examination, the Veteran 
reported that he maintained employment for the past 17 years 
as an equipment supervisor for the city of Fresno.  However, 
he indicated that he had a heart attack in the past year, 
thus has not been working due to his necessary physical 
recuperation.  Moreover, during the July 2007 VA examination, 
the Veteran stated that he spent the past nine months at 
home, recuperating from a neck and shoulder injury.  Finally, 
during the October 2009 hearing before the Board, the Veteran 
testified that he is currently working in a full-time 
position.  As the effects of the Veteran's disabilities have 
been fully considered and are contemplated in the rating 
schedule, referral for extraschedular ratings is unnecessary 
at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Based on the foregoing, the Board finds that the 
preponderance of evidence supports a grant of a disability 
evaluation for the Veteran's service-connected PTSD in excess 
of 50 percent.  All doubt has been resolved in the Veteran's 
favor.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).   


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


